Citation Nr: 1512857	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen a previously denied claim for service connection for a low back disability.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in May 2014.  A copy of the hearing transcript is of record.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this Veteran's claims should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for a low back disability was previously considered and denied in an unappealed November 2007 rating decision; but additional evidence received since that rating decision, when viewed with the earlier evidence of record, raises a reasonable possibility of substantiating this claim.



CONCLUSION OF LAW

The November 2007 rating decision that denied the claim of entitlement to service connection for a low back disability is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because any such error ultimately amounts to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Although the RO reopened the claim in a February 2013 statement of the case (SOC), the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The U.S. Court of Appeals for Veterans Claims (Court) has found that the post- VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Veteran's claim for service connection was previously denied in November 2007 on the basis that the evidence then of record did not establish any currently diagnosed low back condition. 

Since that prior decision, however, additional evidence has been received.  A March 2010 VA examination diagnosed mild lumbar strain.  This evidence is new, as it was not part of the record at the time of the November 2007 denial.  Moreover, it is material, as it relates to an element of his claim that was not previously established, namely, whether he has a current low back disability.  When viewed with the previous evidence of record, it also raises a reasonable possibility of substantiating this claim.

For these reasons and bases, this claim is reopened.  However, further development is warranted prior to readjudicating this claim on its underlying merits.


ORDER

The claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

As noted above, additional development is necessary prior to adjudicating the Veteran's claim on the merits.

During the March 2010 VA examination, the Veteran reported receiving disability benefits from the Social Security Administration (SSA), in part, due to his back disability.  SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records that are potentially relevant, VA must try and obtain the records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding SSA records, including a copy of any decision awarding him disability benefits, as well as the medical records relied on or considered in the determination.

2.  After obtaining any outstanding SSA records, conduct any additional development that may be warranted based on the evidence contained therein or in additional evidence submitted by the Veteran.  Then, readjudicate the claim for service connection for a low back disability in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


